Plaintiff in error, Lorenzie Morris, was, in December, 1921, convicted in the county court of Greer county of the offense of unlawfully manufacturing intoxicating liquor, and his punishment fixed at a fine of $50 and imprisonment in the county jail for a period of 30 days.
Counsel for the state filed a motion to dismiss this appeal on the ground that plaintiff in error has become a fugitive from justice, and cannot be made to answer the judgment upon the merits of his appeal by this court. The motion was filed in this court on the 27th day of June, 1922, and no response has been made to the same.
We have carefully examined the showing made by the motion and supporting affidavits, and are of the opinion that the motion to dismiss is well-founded, and should be sustained.
The appeal is dismissed, with directions to the clerk to issue the mandate forthwith.